Barnard, P. J.
The defendant and others occupied, under a lease from Mrs. Hunt, a farm in Wappinger’s, Dutchess county. There was a brick-yard on the farm, which was operated by Griggs & Co. They employed one Ward to work the farm. Ward occupied a farm-house on the premises, and the defendant and his partners had the'proceeds of the farm. Ward occupied the house as a hired man, and the occupancy was a part of the compensation for the labor of Ward. Ward brought a dog with him when he went there, and this dog was kept by Ward at the house he occupied on the farm of Griggs’ land in Wappinger’s. While Ward denied his ownership of the dog, it is manifest that he did own him, and had absolute and sole control over him. The dog was vicious, and bit the plaintiff. The defendant knew nothing of the bad disposition of the dog, other than is implied from a knowledge by Ward that the dog was savage, and would bite mankind. The defendant’s liability was based upon the proof that he employed Ward, and Ward brought the dog with him, and that the defendant’s firm had the proceeds of the farm, and that the employe, Ward, occasionally used the dog to churn butter which was made for the farm. The employer does not harbor a dog because he knows that his hired man has one in his family, which occupies a separate residence. Auchmuty v. Ham, 1 Denio, 495. The defendant knew nothing of the evil qualities of the dog personally, and had no power over him. The judgment and order denying a new trial should therefore be reversed, with costs to abide event.